EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lois Mermelstein on 25 October 2021 and subsequent email communication.

Pursuant to MPEP 606.01, the title has been changed to read:
--INTELLIGENT PATTERN BASED APPLICATION GROUPING AND ACTIVATING--

Please replace claims 1, 12, and 20 with the following:
1. (Currently Amended) A method comprising: 
monitoring, on a device, application usage information comprising, for each application in a set of applications on the device, a first time at which the application is activated and a second time at which the application is inactivated, a destination to which the application sends a first portion of data, a source from which the application receives a second portion of data, the first portion of data and the second portion of data, and contextual information; 
constructing, from an analysis of the application usage information, an application usage pattern information, a pattern in the application usage pattern information identifying a second application in the set of applications, wherein the second application is concurrently active with a first application in the set of applications during a previous activity on the device, the pattern further identifying a sixth portion of data sent from the first application to the second application, the sixth portion of data sent from the first application to the second application while the first application and the second application are concurrently active on the device; 
detecting, from a current activity on the device, that the current activity has a degree of similarity above a threshold degree of similarity to the previous activity of the pattern in the application usage pattern information; 
 thereby executing the at least two applications on the device, the at least two applications comprising at least a first activated application comprising a first user interface, and a second activated application comprising a second user interface; and 
sending, based on the pattern as part of the activating, a fifth portion of data from [[a]] the first activated application of the at least two applicationsthe second activated application of the at least two applications prior to receiving the user interaction via the first user interface and the second user interface.

12. (Currently Amended) A computer usable program product comprising one or more computer-readable storage media, and program instructions stored on at least one of the one or more storage media, the stored program instructions comprising: 
program instructions to monitor, on a device, application usage information comprising, for each application in a set of applications on the device, a first time at which the application is activated and a second time at which the application is inactivated, a destination to which the application sends a first portion of data, a source from which the application receives a second portion of data, the first portion of data and the second portion of data, and contextual information; 
program instructions to construct, from an analysis of the application usage information, an application usage pattern information, a pattern in the application usage pattern information identifying a second application in the set of applications, wherein the second application is concurrently active with a first application in the set of applications during a previous activity on the device, the pattern further identifying a sixth portion of data sent from the first application to the second application, the sixth portion of data sent from the first application to the second application while the first application and the second application are concurrently active on the device; 
 previous activity of the pattern in the application usage pattern information; 
program instructions to activate, for user interaction responsive to the detecting, at least two applications selected based on the pattern thereby executing the at least two applications on the device, the at least two applications comprising at least a first activated application comprising a first user interface, and a second activated application comprising a second user interface; and 
program instructions to send, based on the pattern as part of the activating, a fifth portion of data from [[a]] the first activated application of the at least two applicationsthe second activated application of the at least two applications prior to receiving the user interaction via the first user interface and the second user interface.

20. (Currently Amended) A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: 
program instructions to monitor, on a device, application usage information comprising, for each application in a set of applications on the device, a first time at which the application is activated and a second time at which the application is inactivated, a destination to which the application sends a first portion of data, a source from which the application receives a second portion of data, the first portion of data and the second portion of data, and contextual information; 
program instructions to construct, from an analysis of the application usage information, an application usage pattern information, a pattern in the application usage pattern information identifying a second application in the set of applications, wherein the second application is concurrently active with a first application in the set of applications during a previous activity on the device, the pattern further 
program instructions to detect, from a current activity on the device, that the current activity has a degree of similarity above a threshold degree of similarity to the previous activity of the pattern in the application usage pattern information; 
program instructions to activate, for user interaction responsive to the detecting, at least two applications selected based on the pattern thereby executing the at least two applications on the device, the at least two applications comprising at least a first activated application comprising a first user interface, and a second activated application comprising a second user interface; and 
program instructions to send, based on the pattern as part of the activating, a fifth portion of data from [[a]] the first activated application of the at least two applicationsthe second activated application of the at least two applications prior to receiving the user interaction via the first user interface and the second user interface.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Do et al.: Pub. No.: US 2009/0307693 A1 discloses determining behavior patterns from information obtained concerning user’s use of applications, including a history of sequential applications, when they are being used, when they are started, when they are depopulated, and contextual information, determining a history of applications being processed in parallel or concurrently, detecting where there is a determinable change in the routine of a present session, and when there is no determinable change, launching applications based on the behavior patterns enabling data to be passed from one application to another.

Miwa et al. Pub. No.: US 2016/0352824 A1 discloses recording information including a number of times communication between nodes of a network is performed, and based on the recorded information, extract a communication pattern most similar to the recorded information, and subsequently assign nodes that execute an application based on the pattern.

However, none of the prior art alone or in combination teaches or renders obvious the independent claims, comprising monitoring application usage information comprising times when applications are activated and deactivated, data sources and destinations, the data itself, and contextual information, constructing a pattern from the usage information that identifies a second application that previously executed concurrently with a given application and a portion of data exchanged between the given application to the second application, determining a similarity of current activity to the previous activity, activating the second application to execute the given and second application, and exchanging data between the given and second application similar to the previously exchanged data before receiving user interaction at user interfaces of the given and second application. Since none of the prior art alone or in combination teaches or renders obvious the independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195